Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 1-3, 7 and 9 have been canceled.
Claims 4-6, 8, and 10-11 are currently pending and have been examined.

Response to Arguments and Amendments
Applicant’s arguments with respect to Claims 4-11 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection. The examiner does not disagree that the previously cited interpretations of Nakano fail to address all of the claim amendments made on March 30, 2021 however, the examiner respectfully notes that a new prior art (Saito et al., infra) has been identified in response to the claim amendments. Therefore, the rejection has been updated with new citations and interpretations in order to sufficiently address the amendments to the claim.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that cited prior at is silent to or suggestive of a configuration that can provide O-rings relatively mounted to first and second injectors to start to be compressed at different points in time.  In response to applicant’s argument regarding the importance of the utilization of two backup rings and their specific structure, Examiner points to the cited portions of the Nakano reference (Nakano: ¶¶) which very clearly recognize the importance of compressing the O-rings at different times by varying the axial length of the back-up ring.  A person having ordinary skill in the art would recognize that utilizing two backup rings to vary the axial positioning would be obvious to try to achieve the compression of O-rings at different times in the same way as the Nakano reference (See at least updated rejection of Claim 4, infra).  Therefore, the rejection, as updated, has been maintained.  
Regarding Claims 5-6, 8, and 10-11, Applicant's arguments are based only upon dependencies from independent claims.  Therefore, the arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP 2009191636-a), hereinafter Nakano et al., in view of Saito et al. (JP 2008267378-A) 
  To more easily represent the application of prior art, Figure 7 from Nakano et al. been annotated by the examiner for the applicant's convenience.

    PNG
    media_image1.png
    1025
    943
    media_image1.png
    Greyscale

Regarding Claim , 
 disclose:
A method of making an injector system, the method comprising: 
providing a first injector () and a second injector () which are to be mounted to a single intake port having insertion holes (), and inserted into 
simultaneously inserting the first injector () and the second injector () into the respective injector insertion holes () (¶¶) such that: 
at a first assembly operation time point, the O-ring () mounted to the first injector () starts to be compressed (¶¶), 
at a second assembly operation time point, the compression of the O-ring () mounted to the first injector () is completed and the O-ring () mounted to the second injector () starts to be compressed (¶¶), and 
at a third assembly operation time point, the compression of the O-ring () mounted to the second injector () is completed (¶¶).
wherein an insertion force applied to the first injector () at the first assembly operation time point is substantially the same as an insertion force applied to the second injector () at the second assembly operation time point (¶¶) 
wherein an insertion force applied to the first injector ()at the second assembly operation time point is the same as an insertion 
wherein axial positions of the O-rings respectively mounted to the first and second injectors differ from each other with respect to the axial direction of the first and second injectors () (¶¶), 
such that the O-rings respectively mounted to the first and second injectors start to be compressed against the respective injector insertion holes at different points in time  (¶¶).
Nakano et al. fail to explicitly disclose:
wherein an O-ring and a back-up ring are mounted to each of the first and second injectors, and wherein an axial length of the back-up ring mounted to the first injector is greater than an axial length of the back-up ring mounted to the second injector wherein the back-up ring includes two or more back up rings; 
back-up rings each of which has an outer diameter smaller than inner diameters of the respective injector insertion holes to avoid interference therebetween, 
However Nakano et al. teach:
wherein an O-ring () and a back-up ring (34; Fig 7) are mounted to a first injector and an O-ring () mounted in an adjacent axial position on a second injector (¶¶) ()
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham v. John Deere, Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP §2143(I)(E)).
In the instant case, and as per finding (1), Nakano et al. teach that there is a recognized need in the art to reduce the insertion load in the case where two injectors are provided for each cylinder to prevent the pressing / insertion force of multi injector assemblies from becoming excessively large (¶¶) () Back-up rings may be dimensioned axially so as to offset an O-ring position of a first or second injector in order to make a contact position of an O-ring of a first injector into a mounting hole different from the O-ring of a second injector into a second mounting hole in a case where two injectors are provided for a single engine cylinder, thereby reducing the pushing force to half as compared to a non-offset position (¶¶) (). 
As per finding (2), one of ordinary skill in the art would recognize that there are only four identified, predictable potential solutions to address the backup ring axial dimensions of the first and second injectors. Namely, the relative axial dimensions of back-up rings of the first and second injectors, can only be designed as follows: (A) 
As per finding (3), one of ordinary skill in the art would recognize that including backup rings of different axial dimensions on a first and second injector in Nakano et al. could have been done without yielding unpredictable results, since changing the relative axial dimensions of the backup rings would merely yield fuel injectors having axially offset O-rings in order to make a contact position of an O-ring of a first injector into a mounting hole different from the O-ring of a second injector into a second mounting hole in a case where two injectors are provided for a single engine cylinder, thereby reducing the necessary insertion load in the case where two injectors are provided for each cylinder to prevent the pressing / insertion force of multi injector assemblies from becoming excessively large (¶¶) ()  That is, changing the axial dimensions of the back-up rings not change the principles of operation of the system, since it can be done as a means for adjusting the axial position of an injector O-ring and other means of spacing the O-rings from one another are clearly contemplated (¶) without yielding unpredictable results. 
As per finding (4), one of ordinary skill in the art would recognize that changing an axial length of a back-up ring mounted to the first injector to be greater than an axial length of the back-up ring mounted to the second injector might provide the benefit of offsetting an O-ring position of a first or second injector in order to make a contact position of an O-ring of a first injector into a mounting hole different from the O-ring of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nakano et al. to have further modified them by having an O-ring and a back-up ring mounted to each of the first and second injectors, and wherein an axial length of the back-up ring mounted to the first injector is greater than an axial length of the back-up ring mounted to the second injector wherein the back-up ring includes two or more backup rings in order to reduce the necessary insertion load in the case where two injectors are provided for each cylinder to prevent the pressing / insertion force of multi injector assemblies from becoming excessively large and increase assembling workability (¶¶) ().  
Saito et al. teach:
A prior art method of making an injector system using a known technique that is applicable to the method of Nakano et al. Namely, the technique of utilizing back up rings having an outer diameter smaller than an inner diameter of an injector insertion hole to avoid interference therebetween (¶) to enhance durability by reducing vibration and stress in the backup rings (¶).
Thus, it would have been recognized by a person having ordinary skill in the art that applying the known technique taught by Saito et al. to the method of making an injector system of Nakano et al. would have yielded predictable results and resulted in 
Regarding Claim , 
 disclose:
wherein the O-ring () mounted to the second injector () is not compressed at the first assembly operation time point (¶¶; “O-ring 24 of the leading end portion 16 comes into contact with the wall surface of the tapered portion 30 of the mounting hole 14 into which the one injector 3 is inserted. On the wall surface of the tapered portion 30 of the mounting hole 14 into which the leading end of the other injector 3 is inserted, the O-ring 24 at the end portion 16 of the injector 3 does not come into contact.”: Nakano et al.).
Regarding Claim , 
 disclose:
wherein, between the second and third assembly operation time points, the O-ring mounted to the first injector () is additionally inserted into the corresponding injector insertion hole () while the O-ring of the first injector () maintains compression (¶¶: Nakano et al.) (: Nakano et al.).
Regarding Claim , 
 disclose:
wherein a length by which the first injector () is inserted into the corresponding injector insertion hole ()at the first assembly operation time point is the same as a length by which the second injector () is inserted into the corresponding injector insertion hole () at the second assembly operation time point (¶¶: Nakano et al.). 
Regarding Claim , 
 disclose:
wherein a length by which the first injector () is inserted into the corresponding injector insertion hole () at the second assembly operation time point is the same as a length by which the second injector () is inserted into the corresponding injector insertion hole () at the third assembly operation time point (¶¶: Nakano et al.).
Regarding Claim , 
 disclose:
wherein the back-up ring (Nakano: 24; Fig 7, Annotated Fig 7: Nakano et al.) is disposed at a position closer to a rear end of the first injector () than is the O-ring to fix the corresponding injector to the respective .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohta et al. (US 2010/0242917) 
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


                                                                                                                                                                 /JOSEPH J DALLO/Primary Examiner, Art Unit 3747